CLAYTON WILLIAMS ENERGY, INC. EXHIBIT 99.1 FOR IMMEDIATE RELEASE Wednesday, May 5, 2010 CLAYTON WILLIAMS ENERGYANNOUNCES INCREASE IN BORROWING BASE TO $300 MILLION Midland, Texas, May 5, 2010 (BUSINESS WIRE) – Clayton Williams Energy, Inc.(the “Company”) (NASDAQ–NMS:CWEI)today announced that, effective April 29, 2010, its bank group increased the borrowing base under the Company’s secured revolving credit facility from $250 million to $300 million.The credit facility is provided by a syndicate of ten banks led by JPMorgan Chase Bank, N.A.All other material terms of the credit facility, including maturity, pricing terms and financial and non-financial covenants, remained unchanged. Clayton Williams Energy, Inc. is an independent energy company located in Midland, Texas. This release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. All statements, other than statements of historical or current facts, that address activities, events, outcomes and other matters that we plan, expect, intend, assume, believe, budget, predict, forecast, project, estimate or anticipate (and other similar expressions) will, should or may occur in the future are forward-looking statements. These forward-looking statements are based on management’s current belief, based on currently available information, as to the outcome and timing of future events. The Company cautions that its future natural gas and liquids production, revenues, cash flows, liquidity, plans for future operations, expenses, outlook for oil and natural gas prices, timing of capital expenditures and other forward-looking statements are subject to all of the risks and uncertainties, many of which are beyond our control, incident to the exploration for and development, production and marketing of oil and gas. These risks include, but are not limited to, the possibility of unsuccessful exploration and development drilling activities, our ability to replace and sustain production, commodity price volatility, domestic and worldwide economic conditions, the availability of capital on economic terms to fund our capital expenditures and acquisitions, our level of indebtedness, the impact of the current economic recession on our business operations, financial condition and ability to raise capital, declines in the value of our oil and gas properties resulting in a decrease in our borrowing base under our credit facility and impairments, the ability of financial counterparties to perform or fulfill their obligations under existing agreements, the uncertainty inherent in estimating proved oil and gas reserves and in projecting future rates of production and timing of development expenditures, drilling and other operating risks, lack of availability of goods and services, regulatory and environmental risks associated with drilling and production activities, the adverse effects of changes in applicable tax, environmental and other regulatory legislation, and other risks and uncertainties are described in the Company's filings with the Securities and Exchange Commission. The Company undertakes no obligation to publicly update or revise any forward-looking statements. MORE . Contact: Patti HollumsMel G. Riggs Director of Investor RelationsChief Financial Officer (432) 688-3419(432) 688-3431 e-mail: cwei@claytonwilliams.com website: www.claytonwilliams.com
